Citation Nr: 1021324	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  08-24 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).  

2.  Whether a timely notice of disagreement was filed on the 
issue of entitlement to an initial rating in excess of 10 
percent for temporomandibular joint dysfunction (TMJ).  


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from July 1969 to 
July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

In July 2005 substantive appeal, the Veteran checked that he 
did not want a Board hearing, he did want a Board hearing, 
and he wanted an RO hearing.  In a subsequent Report of 
Contact, it was clarified that he wanted an RO hearing before 
a hearing officer.  This hearing was accomplished in November 
2005 and a transcript of the proceedings is of record.  

In June 2009, the RO denied entitlement to additional 
dependency benefits for the Veteran's son, and he filed a 
notice of disagreement with the determination.  The Veteran 
was issued a statement of the case on the issue in March 
2010.  To date, a substantive appeal on the matter has not 
been associated with the claims file.  Hence, the Board does 
not have jurisdiction of the issue and it will not be 
addressed in this decision.  


FINDINGS OF FACT

1.  During the appeal period, the Veteran's PTSD was 
productive of no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
characteristic symptomatology such as chronic sleep 
impairment, depressed mood, anxiety, and suspiciousness as a 
result of weekly nightmares, hypervigilance, insomnia, and 
avoidance.  
2.  On June 22, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran requesting a withdrawal of his appeal on the issue of 
entitlement to an initial rating in excess of 10 percent for 
TMJ.  

3.  The Veteran's subsequent notice of disagreement was 
received in October 2007, more than one year after notice of 
the April 2004 rating decision that granted service 
connection for TMJ and assigned a 10 percent rating.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for PTSD have not been met during the appeal period.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2009).  

2.  The criteria for withdrawal of a substantive appeal on 
the issue entitlement to an initial rating in excess of 10 
percent for TMJ were met and the subsequent notice of 
disagreement was not timely filed.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  



Duty to Notify

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit other evidence that may be 
relevant to the claim.  The requirements apply to all five 
elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

With regard to the issue of whether a timely notice of 
disagreement was filed on the issue of entitlement to an 
initial rating in excess of 10 percent for temporomandibular 
joint dysfunction (TMJ), the pertinent facts are not in 
dispute and the law is dispositive.  Hence, there is no 
additional information or evidence that could be obtained to 
substantiate the claim.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

The Board notes that the Veteran's appeal of the initial 
rating assigned for the grant of service connection for PTSD 
is a downstream issue, and additional VCAA notice is not 
required.  38 C.F.R. § 3.159(b)(3) (2009); See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Rather, the Veteran's 
appeal as to the initial rating assignment triggers VA's 
obligation to advise the Veteran of what is necessary to 
obtain the maximum benefit allowed by the evidence and the 
law.  38 U.S.C.A. §§ 5104, 7105 (West 2002).

The September 2008 statement of the case (SOC), under the 
heading "Pertinent Laws; Regulations; Ratings Schedule 
Provisions," set forth the relevant diagnostic code (DC) for 
rating the disability at issue.  The Veteran was thus 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above that assigned.  Therefore, the Board finds that 
the Veteran has been informed of what was necessary to 
achieve a higher rating for the service-connected disability 
at issue.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to Assist

With regard to the issue of entitlement to an initial rating 
in excess of 30 percent for PTSD, the record reflects that VA 
has made reasonable efforts to obtain relevant records 
adequately identified by the Veteran.  Specifically, the 
information and evidence that have been associated with the 
claims file includes the Veteran's post service private and 
VA treatment records, VA examination reports, lay statements, 
personal statements from the Veteran as well as his personal 
testimony at a hearing before a hearing officer at the RO.  
There is no indication that there are outstanding medical 
records that need to be obtained.  

Furthermore, the VA examination reports reflect that the 
examiner reviewed the Veteran's past medical history, 
including his service treatment records, documented his 
current medical conditions, and rendered appropriate 
diagnoses and opinions and level of disability consistent 
with the remainder of the evidence of record.  Nieves-
Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board 
therefore concludes that the VA medical examinations were 
adequate for evaluation purposes.  See 38 C.F.R. § 4.2 
(2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

Accordingly, the Board finds that the VCAA provisions have 
been considered and met.  The Veteran was notified and aware 
of the evidence needed to substantiate the claims, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affected the 
fairness of this adjudication or that there is any prejudice 
to the Veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See Conway, 
supra.  Hence, the Board finds that the case is ready for 
adjudication.  

Analysis

Withdrawal of Appeal and Timeliness of Re-Appeal

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  

If the claimant does not initiate an appeal within one year, 
or if the claimant fails to perfect the appeal by filing a 
timely substantive appeal, or if the claimant initiates a 
timely appeal and the appeal is later withdrawn or denied, 
the disallowance becomes final.  See 38 C.F.R. §§ 20.204, 
20.302, 20.1100, 20.1103.  

An appeal may be withdrawn as to any or all issues involved 
in the appeal at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204 (2009).  Withdrawal may be made 
by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  The withdrawal is effective upon receipt 
by the RO.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal 
will be deemed a withdrawal of the Notice of Disagreement 
and, if filed, Substantive Appeal, as to all issues to which 
the withdrawal applies.  Withdrawal does not preclude filing 
a new Notice of Disagreement and, after a Statement of the 
Case is issued, a new Substantive Appeal, as to any issue 
withdrawn, provided such filings would be timely under these 
rules if the appeal withdrawal had never been filed.  
38 C.F.R. § 20.204(c).  

In the present case, the Veteran's claim for service 
connection for TMJ was granted in an April 2004 rating 
decision, and a 10 percent rating was assigned.  He was 
informed of this decision under cover letter dated April 12, 
2004.  He filed a timely notice of disagreement and he was 
issued a statement of the case on July 26, 2005.  His timely 
substantive appeal was received on July 29, 2005.  Upon 
receipt of additional evidence he was subsequently issued a 
supplemental statement of the case on the issue of 
entitlement to an initial rating in excess of 10 percent for 
TMJ on June 19, 2007.  Enclosed with the document was an 
Appeal Election Form with his name and claim number on it.  
The Veteran returned this document to the RO and expressed 
his intention that his appeal be withdrawn.  The document is 
signed by the Veteran and date-stamped received by the RO on 
June 22, 2007.  Consequently, the criteria for a withdrawal 
of a substantive appeal were met as of the date the 
withdrawal was received by the RO.  In October 2007, the 
Veteran filed a new notice of disagreement pertaining to the 
issue of entitlement to an initial rating in excess of 10 
percent for TMJ.  However, since that document was received 
more than one year after the date of the initial notice, it 
may not be considered timely.  See 38 C.F.R. § 20.204(c).  

In the absence of a timely notice of disagreement and timely 
substantive appeal, the Board does not have jurisdiction of 
the matter.  Hence, there remain no allegations  of errors of 
fact or law for appellate consideration.  Accordingly, the 
appeal is dismissed.  

Increased Initial Rating for PTSD

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. §§ 
4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where, as here, 
the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Hence, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (appeals from original awards are not to be construed 
as claims for increased ratings).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The Veteran's PTSD has been evaluated pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411.  Diagnostic Code 9411 provides 
that a 30 percent rating is assigned when the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM IV), page 32].  A GAF score of 51 to 60 
indicates the examiner's assessment of moderate symptoms 
(e.g., a flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well and 
having some meaningful interpersonal relationships.  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF Scores.  See 38 
C.F.R. § 4.130.  Rather, GAF scores are but one factor to be 
considered in conjunction with all the other evidence of 
record.  

The Board finds that the medical evidence preponderates 
against the assignment of a rating in excess of 30 percent 
for the Veteran's PTSD during the appeal period at issue.  As 
noted above, a GAF score of between 61 to 70 reflects mild 
symptoms or mild difficulty in social, occupational, or 
school functioning.  The GAF scores reported on VA 
examinations and in the private medical records during this 
period are between 62 and 70.  (See April 2007 and 
September 2008 VA examination reports.)  Moreover, the 
Veteran was found to be generally functioning well during 
this time period with symptoms compatible with a 30 percent 
rating, such as chronic sleep impairment, depressed mood, 
anxiety, and suspiciousness as a result of recurring 
nightmares, hypervigilance, insomnia, and avoidance.  For 
example, in a VA treatment note dated in January 2005, it was 
noted that the Veteran worked for 32 years for American 
Motors and Chrysler and retired two years ago.  He was 
married and had four adult children with whom he had good 
relationships.  

Additionally, during this period of time, he was described as 
alert and oriented in all spheres, and he maintained his 
personal appearance and hygiene.  His speech was normal, his 
thought content was logical and goal-directed, his insight 
and judgment were intact, and he was not homicidal or 
suicidal.  There were no delusions or hallucinations.  Thus, 
while there is some evidence showing occupational and social 
impairment with reduced reliability and productivity due to 
characteristic symptomatology as described above, on balance, 
the preponderance of the evidence is against the claim for a 
higher rating to 50 percent for this time period.  

In short, the symptoms experienced by the Veteran during the 
appeal period are more akin to the criteria for the 30 
percent rating -- depressed mood, hypervigilance, anxiety, 
suspiciousness, and chronic sleep impairment; and did not 
reflect the symptoms associated with a 50 percent rating  -  
panic attacks more than once a week, impaired judgment, 
difficulty understanding complex commands, impaired abstract 
thinking, and circumstantial, circumlocutory, or stereotyped 
speech.  He also continued to maintain gainful employment.  
Thus, his symptomatology more nearly approximates the 
criteria for a 30 percent evaluation.  Accordingly, under the 
criteria of Diagnostic Code 9411, a rating higher than 
30 percent is not warranted at any time during the appeal 
period.  38 C.F.R. § 4.130.


ORDER

An initial rating in excess of 30 percent for PTSD is denied.

The appeal on the issue of entitlement to an initial rating 
in excess of 10 percent for TMJ is dismissed.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


